UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22783 Oppenheimer SteelPath Master MLP Fund, LLC (Exact name of registrant as specified in charter) 6803 S. TucsonWay Centennial, CO 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, NY 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: September 30 Date of reporting period: March 28, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). TABLE OF CONTENTS Page Fund Expenses 4 Portfolio Allocation 5 Statement of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Board Approval of the Fund’s Investment Advisory Agreement 18 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 20 Directors and Officers 21 2 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES (Unaudited) Shares of Oppenheimer SteelPath Master MLP Fund, LLC are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933 (the “Securities Act”), as amended. Investments in the Fund may only be made by certain “accredited investors” within the meaning of Regulation D under the Securities Act, including other investment companies. This report does not constitute an offer to sell, or the solicitation of an offer to buy, any interests in the Fund. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OFI SteelPath, Inc. The Fund commenced operations on the close of business December 28, 2012. 3 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC FUND EXPENSES March 28, 2013 (Unaudited) Fund Expenses. As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples for Actual Expenses are based on an investment of $1,000.00 invested at the beginning of the period, December 28, 2012 (commencement of operations) and held for the period ended March 28, 2013. The Hypothetical Examples for Comparison Purposes are based on an investment of $1,000.00 invested on October 1, 2012 and held for the six months ended March 28, 2013. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio, and an assumed rate of return of 5% per year before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads), or a $12.00 fee imposed annually on accounts valued at less than $500.00 (subject to exceptions described in the Statement of Additional Information). Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value March 28, 2013 Expenses Paid During Six Months Ended March 28, 2013(1)(2) Actual Hypothetical 1. Actual expenses paid are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 91/365 to reflect the period from December 28, 2012 (commencement of operations) to March 28, 2013. 2. Hypothetical Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 179/365 (to reflect the one-half year period). The annualized expense ratio based on the period ended March 28, 2013 is as follows: Expense Ratio: 0.85% 4 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC PORTFOLIO ALLOCATION March 28, 2013 (Based on Total Investments) (Unaudited) Portfolio holdings and allocations are subject to change. Percentages are as of March 28, 2013, and are based on the total market value of investments. See accompanying Notes to Financial Statements. 5 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF INVESTMENTS March 28, 2013* (Unaudited) Description Shares Value ($) Master Limited Partnership Shares — 93.7% Coal — 3.4% Alliance Holdings GP LP $ Alliance Resource Partners LP PVR Partners LP Total Coal Diversified — 10.1% Enterprise Products Partners LP ONEOK Partners LP Williams Partners LP Total Diversified Gathering/Processing — 17.7% Access Midstream Partners LP Compressco Partners LP Crosstex Energy LP DCP Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Regency Energy Partners LP Southcross Energy Partners LP Summit Midstream Partners LP Targa Resources Partners LP Western Gas Equity Partners LP Total Gathering/Processing Description Shares Value ($) Natural Gas Pipelines — 10.3% Energy Transfer Equity LP Energy Transfer Partners LP Inergy Midstream LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 46.4% Buckeye Partners LP Delek Logistics Partners LP Enbridge Energy Management LLC (1) Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP MPLX LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP Transmontaigne Partners LP Total Petroleum Transportation See accompanying Notes to Financial Statements. 6 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF INVESTMENTS (Continued) March 28, 2013* (Unaudited) Description Shares Value ($) Shipping — 5.8% Golar LNG Partners LP Seadrill Partners LLC Teekay LNG Partners LP Teekay Offshore Partners LP 34 Total Shipping Total Master Limited Partnership Shares (identified cost $2,625,105) Short-Term Investments — 8.8% Money Market — 8.8% Fidelity Institutional Money Market Fund, Class I, 0.097% (2) Total Short-Term Investments (identified cost $285,858) Total Investments — 102.5% (identified cost $2,910,963) Liabilities In Excess of Other Assets — (2.5)% ) Net Assets — 100.0% $ LLC — Limited Liability Company LP — Limited Partnership Non-income producing. Variable rate security; the coupon rate represents the rate at March 28, 2013. * March 28, 2013 represents the last business day of the Fund’s semiannual period. See Note 1 of the accompanying notes. See accompanying Notes to Financial Statements. 7 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF ASSETS AND LIABILITIES March 28, 2013* (Unaudited) Assets Investment Securities At acquisition cost $ At Value Receivable for investments sold Receivable for capital stock sold Miscellaneous Assets Total assets Liabilities Payable for investments purchased Payable to Advisor Total Liabilities Net Assets - Applicable to 276,208 shares of beneficial interest outstanding $ Net Asset Value, Redemption Price Per Share and Offering Price Per Share: $ * March 28, 2013 represents the last business day of the Fund’s semiannual period. See Note 1 of the accompanying notes. See accompanying Notes to Financial Statements. 8 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF OPERATIONS For the Period Ended March 28, 2013* (Unaudited) Investment Income Distributions from Master Limited Partnerships Less: return of capital on distributions ) Dividend Income Total investment income Expenses Investment advisory fee Miscellaneous Total expenses Net Investment Loss ) Realized and Unrealized Gain Net Realized Gain on: Investments Net Change in Unrealized Appreciation on: Investments Net realized and unrealized gains on investments Net increase in net assets resulting from operations $ * Fund commenced operations at the close of business on December 28, 2012. March 28, 2013 represents the last business day of the Fund’s semiannual period. See Note 1 of the accompanying notes. See accompanying Notes to Financial Statements. 9 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF CHANGES IN NET ASSETS For the Period Ended March 28, 2013* (Unaudited) Operations Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Beneficial Interest Transactions Net increase in net assets resulting from beneficial interest transactions: Proceeds from contributions Payments for withdrawals ) Net Assets Total Increase Beginning of the period — End of period $ * Fund commenced operations at the close of business on December 28, 2012. March 28, 2013 represents the last business day of the Fund’s semiannual period. See Note 1 of the accompanying notes. See accompanying Notes to Financial Statements. 10 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC FINANCIAL HIGHLIGHTS For the period ended March 28, 2013(1)(Unaudited) Per Share Operating Data Net Asset Value, Beginning of Period (2) $ Income(loss) from investment operations: Net investment loss (3) ) Net Realized and Unrealized Gains Total from investment operations Net Asset Value, End of Period $ Total Return (4)(5) % Supplemental Data Net Assets, End of Period (in thousands) $ Average net assets, (in thousands) $ Ratio to average net assets Net investment loss (6) %) Total Expenses (6) % Portfolio Turnover Rate (5) 7 % For the period from December 28, 2012 (commencement of operations) through March 28, 2013. See Note 1 of the accompanying notes. The net asset value for the beginning of the period represents the initial contribution per share of $10. Calculated based on average shares outstanding during the period. Assumes an initial investment on December 28, 2012, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods less than one full year. Returns do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Not annualized for less than full periods. Annualized for less than full periods. See accompanying Notes to Financial Statements. 11 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES TO THE FINANCIAL STATEMENTS March 28, 2013 (Unaudited) 1. Significant Accounting Policies Oppenheimer SteelPath Master MLP Fund, LLC (the “Fund”) is organized as a Delaware limited liability company and registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The Fund’s investment objective is to seek long-term capital appreciation. The Fund’s investment adviser is OFI SteelPath, Inc. (the “Manager”). As of March 28, 2013, 100% of the shares of the Fund were owned by other funds advised or sub-advised by the Manager or an affiliate of the Manager. Shares of the Fund are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”). Investments in the Fund may only be made by “accredited investors” within the meaning of Regulation D under the Securities Act, including other investment companies. The Fund currently offers one class of shares. For federal income tax purposes, the Fund qualifies as a partnership, and each investor in the Fund is treated as the owner of its proportionate share of the net assets, income, expenses, and realized and unrealized gains and losses of the Fund. Accordingly, as a “pass-through” entity, the Fund pays no dividends or capital gain distributions. The following is a summary of significant accounting policies consistently followed by the Fund. Semiannual Period. The last day of the Fund’s semiannual period was the last day the New York Stock Exchange was open for trading. The Fund’s financial statements have been presented through that date to maintain consistency with the Fund’s net asset value calculations used for shareholder transactions. Master Limited Partnerships (“MLPs”). Under normal circumstances, the Fund seeks to achieve its investment objective by investing at least 90% of its net assets in the equity securities of a minimum of forty MLPs. MLPs issue common units that represent an equity ownership interest in a partnership and provide limited voting rights. MLP common units are registered with the Securities and Exchange Commission (“SEC”), and are freely tradable on securities exchanges such as the NYSE and the NASDAQ Stock Market (“NASDAQ”), or in the over-the-counter (“OTC”) market. An MLP consists of one or more general partners, who conduct the business, and one or more limited partners, who contribute capital. MLP common unit holders have a limited role in the partnership’s operations and management. The Fund, as a limited partner, normally would not be liable for the debts of the MLP beyond the amounts the Fund has contributed, but would not be shielded to the same extent that a shareholder of a corporation would be. In certain circumstances creditors of an MLP would have the right to seek return of capital distributed to a limited partner. This right of an MLP’s creditors would continue after the Fund sold its investment in the MLP. Concentration Risk. Under normal circumstances, the Fund intends to invest at least 90% of its total assets in securities of MLP’s, which are subject to certain risks, such as supply and demand risk, depletion and exploration risk, commodity pricing risk, acquisition risk, and the risk associated with the hazards inherent in midstream energy industry activities. 12 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES TO THE FINANCIAL STATEMENTS (Continued) March 28, 2013 (Unaudited) Federal Taxes. The Fund, as an entity, will not be subject to U.S. federal income tax. The Fund will be treated for U.S. federal income tax purposes as a partnership, and not as an association taxable as a corporation. Therefore, a tax provision is not required. Each shareholder is required for U.S. federal income tax purposes to take into account, in its taxable year with which (or within which a taxable year of the Fund ends), its distributive share of all items of Fund income, gains, losses, and deductions for such taxable year of the Fund. A shareholder must take such items into account even if the Fund does not distribute cash or other property to such shareholder during its taxable year. Investment Income. Partnership distributions and dividend income are recorded on the ex-dividend date or upon ex-dividend notification in the case of certain foreign dividends where the ex-dividend date may have passed. Non-cash dividends included in dividend income, if any, are recorded at the fair market value of the securities received. Interest income is recognized on an accrual basis. Discount and premium, which are included in interest income on the Statement of Operations, are amortized or accreted daily. Security Transactions. Security transactions are recorded on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost. Indemnifications. The Fund’s organizational documents provide current and former trustees and officers with a limited indemnification against liabilities arising in connection with the performance of their duties to the Fund. In the normal course of business, the Fund may also enter into contracts that provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown as this would be dependent on future claims that may be made against the Fund. The risk of material loss from such claims is considered remote. Other. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. 2. Securities Valuation. The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (the “Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for trading. The Fund’s Board has adopted procedures for the valuation of the Fund’s securities and has delegated the day-to-day responsibility for valuation determinations under those procedures to the Manager. The Manager has established a Valuation Committee which is responsible for determining a “fair valuation” for any security for which market quotations are not “readily available.” The Valuation Committee’s fair valuation determinations are subject to review, approval and ratification by the Fund’s Board at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. 13 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES TO THE FINANCIAL STATEMENTS (Continued) March 28, 2013 (Unaudited) Valuation Methods and Inputs Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. The following methodologies are used to determine the market value or the fair value of the types of securities described below: Securities traded on a registered U.S. securities exchange (including exchange-traded derivatives other than futures and futures options) are valued based on the last sale price of the security reported on the principal exchange on which it is traded, prior to the time when the Fund’s assets are valued. In the absence of a sale, the security is valued at the last sale price on the prior trading day, if it is within the spread of the current day’s closing “bid” and “asked” prices, and if not, at the current day’s closing bid price. A security of a foreign issuer traded on a foreign exchange but not listed on a registered U.S. securities exchange is valued based on the last sale price on the principal exchange on which the security is traded, as identified by the third party pricing service used by the Manager, prior to the time when the Fund’s assets are valued. If the last sale price is unavailable, the security is valued at the most recent official closing price on the principal exchange on which it is traded. If the last sales price or official closing price for a foreign security is not available, the security is valued at the mean between the bid and asked price per the exchange or, if not available from the exchange, obtained from two dealers. If bid and asked prices are not available from either the exchange or two dealers, the security is valued by using one of the following methodologies (listed in order of priority); (1) using a bid from the exchange, (2) the mean between the bid and asked price as provided by a single dealer, or (3) a bid from a single dealer. Shares of a registered investment company that are not traded on an exchange are valued at that investment company’s net asset value per share. Corporate and government debt securities (of U.S. or foreign issuers) and municipal debt securities, event-linked bonds, loans, mortgage-backed securities, collateralized mortgage obligations, and asset-backed securities are valued at the mean between the “bid” and “asked” prices utilizing evaluated prices obtained from third party pricing services or broker-dealers who may use matrix pricing methods to determine the evaluated prices. Short-term money market type debt securities with a remaining maturity of sixty days or less are valued at cost adjusted by the amortization of discount or premium to maturity (amortized cost), which approximates market value. Short-term debt securities with a remaining maturity in excess of sixty days are valued at the mean between the “bid” and “asked” prices utilizing evaluated prices obtained from third party pricing services or broker-dealers. A description of the standard inputs that may generally be considered by the third party pricing vendors in determining their evaluated prices is provided below. 14 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES TO THE FINANCIAL STATEMENTS (Continued) March 28, 2013 (Unaudited) Security Type Standard inputs generally considered by third-party pricing vendors Corporate debt, government debt, municipal, mortgage-backed and asset-backed securities Reported trade data, broker-dealer price quotations, benchmark yields, issuer spreads on comparable securities, the credit quality, yield, maturity, and other appropriate factors. Loans Information obtained from market participants regarding reported trade data and broker-dealer price quotations. Event-linked bonds Information obtained from market participants regarding reported trade data and broker-dealer price quotations. If a market value or price cannot be determined for a security using the methodologies described above, or if, in the “good faith” opinion of the Manager, the market value or price obtained does not constitute a “readily available market quotation,” or a significant event has occurred that would materially affect the value of the security the security is fair valued either (i) by a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Valuation Committee and the Fund’s Board or (ii) as determined in good faith by the Manager’s Valuation Committee. The Valuation Committee considers all relevant facts that are reasonably available, through either public information or information available to the Manager, when determining the fair value of a security. Fair value determinations by the Manager are subject to review, approval and ratification by the Fund’s Board at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. Those fair valuation standardized methodologies include, but are not limited to, valuing securities at the last sale price or initially at cost and subsequently adjusting the value based on: changes in company specific fundamentals, changes in an appropriate securities index, or changes in the value of similar securities which may be further adjusted for any discounts related to security-specific resale restrictions. When possible, such methodologies use observable market inputs such as unadjusted quoted prices of similar securities, observable interest rates, currency rates and yield curves. The methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Fund can obtain the fair value assigned to a security if it were to sell the security. To assess the continuing appropriateness of security valuations, the Manager, or its third party service provider who is subject to oversight by the Manager, regularly compares prior day prices, prices on comparable securities, and sale prices to the current day prices and challenges those prices exceeding certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, whether through a standardized fair valuation methodology or a fair valuation determination, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. 15 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES TO THE FINANCIAL STATEMENTS (Continued) March 28, 2013 (Unaudited) Classifications Each investment asset or liability of the Fund is assigned a level at measurement date based on the significance and source of the inputs to its valuation. Various data inputs are used in determining the value of each of the Fund’s investments as of the reporting period end. These data inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities (including securities actively traded on a securities exchange) Level 2 - inputs other than unadjusted quoted prices that are observable for the asset or liability (such as unadjusted quoted prices for similar assets and market corroborated inputs such as interest rates, prepayment speeds, credit risks etc.) Level 3 - significant unobservable inputs (including the Manager’s own judgments about assumptions that participants would use in pricing the asset or liability). The inputs used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Oppenheimer SteelPath Master MLP Fund Level 1 – Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Master Limited Partnership Shares* $ $
